699 So. 2d 842 (1997)
GUZMAN & COMPANY, a Florida Corporation, and Leopoldo E. Guzman, Petitioners,
v.
BRITISH REALTY & MORTGAGE CORP., a Florida Corporation, M Securities Investment, Inc., a Florida Corporation doing business as Howard Gary & Company, Manubhai L. Parekh, Kishor M. Parekh and John Does One Through Thirteen, Respondents.
No. 97-2559.
District Court of Appeal of Florida, Third District.
October 1, 1997.
Richard E. Brodsky, Miami, for petitioners.
Richard Burton, Aventura, for respondent M Securities Investment, Inc.
Before SCHWARTZ, C.J., and GODERICH and SORONDO, JJ.
PER CURIAM.
The Petitioners seek a writ of prohibition ordering the trial judge to disqualify herself from further involvement in this case based on comments she made during a hearing which took place on June 26, 1997. We do not reach the merits of the Petitioners' argument because we conclude that the motion to disqualify the trial judge was not timely filed.
Rule 2.160(e) of the Florida Rules of Judicial Administration requires a motion to disqualify a trial judge to be filed "within a reasonable time not to exceed 10 days after discovery of the facts constituting the grounds for the motion." In the present case the allegedly disqualifying comments by the judge were made on June 26, 1997. The motion to disqualify was filed on July 18, 1997, 22 days after "discovery of the facts constituting the grounds for the motion." McGauley v. Goldstein, 653 So. 2d 1108 (Fla. 4th DCA 1995); Foley v. Fleet, 644 So. 2d 551 (Fla. 4th DCA 1994); Parnell v. State, 627 So. 2d 1246 (Fla. 3d DCA 1993).
The Amended Petition for Writ of Prohibition is denied.